Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:

BRETT DUKE AND THE LAW
OFFICES OF BRETT DUKE, P.C.,

                            Relator.

§
 
§
 
§
 
§
 
§
 
 § 




No. 08-06-00325-CV

AN ORIGINAL PROCEEDING
                     IN MANDAMUS



 

 

 




MEMORANDUM OPINION
            Brett Duke and the Law Offices of Brett Duke, P.C. filed a petition seeking a writ of
mandamus against the Honorable Javier Alvarez, Judge of the County Court at Law No. 3 of El Paso
County in connection with Respondent’s denial of Relators’ motion to withdraw as counsel. 
Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833,
840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no other adequate remedy at law.  Id. 
After the petition was filed, Respondent granted Relators’ motion to withdraw thereby rendering this
original  proceeding moot.  Relators have filed a motion to dismiss the mandamus proceeding.  We
grant the motion and dismiss this original proceeding.

January 11, 2007                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.